EXHIBIT 10.2


 
September 1, 2010
 


Mr. Abiola Lawal
CAMAC Energy Inc.
250 East Hartsdale Avenue
Suite 47
Hartsdale, New York 10530.


Re: Offer of Employment as Executive Vice President and Chief Financial Officer


Dear Mr. Lawal:

 
It is our pleasure to extend to you on behalf of CAMAC Energy Inc. (the
“Company”), an offer of employment as the Company’s Executive Vice President and
Chief Financial Officer, commencing as of  September 1, 2010, in accordance with
the terms and conditions contained in this letter agreement (the “Agreement”),
the adequacy and sufficiency of which are hereby acknowledged:
 
1.  DUTIES. The Company requires that you be available to perform the duties of
Executive Vice President (“EVP”)  and Chief Financial Officer (“CFO”)
customarily related to these functions as may be determined and assigned by the
Board of Directors of the Company and as may be required by the Company’s
constituent instruments, including its certificate or articles of incorporation,
bylaws and its corporate governance, each as amended or modified from time to
time, and by applicable law, including the Delaware General Corporation
Law.  You will report to the Chief Executive Officer and the Board of Directors
and you agree to devote as much time as is necessary to discharge and perform
completely the duties as the EVP and CFO of the Company, including but not
limited to all usual and customary duties of the principal financial and
accounting officer of a U.S. public company, and perform such other duties as
the Chief Executive Officer and the Board may from time to time assign to you.
 
2.  TERM. The term of this Agreement shall commence on September 1, 2010, and
shall continue until your removal or resignation.
 
3.  COMPENSATION. For all services to be rendered by you to the Company in any
capacity hereunder, the Company agrees to pay you the following compensation:
 
 
1

--------------------------------------------------------------------------------

 
 
a.  
The Company will pay you a one-time cash promotion bonus of $50,000, and during
the continuance in force of your employment hereunder, the Company will pay you
a base salary of $315,000 per annum, monthly in arrears.

 
b.  
You will receive an option to purchase 116,000 shares of the Company’s common
stock (the “Option”) under the Company’s 2009 Equity Incentive Plan (the
“Plan”).  The Option will be evidenced by an Option Agreement as contemplated by
the Plan, which will govern the Option, notwithstanding any other provision in
this Agreement.  The exercise price of the Option will be the closing price of
the Company’s common stock on September 1, 2010.  The Option will vest in 36
equal monthly installments, with the first portion vesting on September 1, 2010.

 
c.  
You will be reviewed by the Board of Directors, not less than annually, and in
connection with such review, will be eligible for a discretionary cash
performance bonus each year targeted at between 25% to 50% of your then-current
annual base salary, based on defined targets determined by the Board of
Directors.  You shall also be considered for additional grants of restricted
stock and options in the Board of Director’s sole discretion.

 
You will be responsible for your own salary and/or income tax liabilities
wherever and whenever imposed upon or resulting from your employment and in
respect of all your income hereunder.
 
4.  EMPLOYEE BENEFITS
 
a.  
You will participate in the Company’s Health, Dental, Vision, Life and Travel
Insurance, and 401k programs, to the extent available, and subject to the terms
and conditions governing such schemes.

 
b.  
You will be covered under the Company’s Directors and Officers Insurance Policy,
subject to the terms and conditions governing such scheme.

 
c.  
When travelling for and on behalf of the Company, you will travel in Business
Class (or First Class if not available), on all international flights and
domestic flights of 5 hours or more in duration. In the case of international
travel, you will covered under the Company’s Kidnap and Ransom Insurance Policy
for international travel (to the extent available), and will be eligible for SOS
or similar international medical or evacuation coverage, in the event of an
emergency, to the extent available.

 
 
2

--------------------------------------------------------------------------------

 
 
5.  VACATION.  You will be entitled to up to five weeks of paid vacation per
annum (pro-rated for partial years of service) in addition to the normal
statutory holidays, provided, however, that vacation is to be taken at such
times and intervals as may be agreed by the Company having regard to your
workload and needs of the Company.
 
6.  EXPENSES. In addition to the compensation provided in paragraph 3 hereof,
the Company will reimburse you for pre-approved reasonable business related
expenses incurred in good faith in the performance of your duties hereunder for
the Company. Such payments will be made by the Company upon your submission to
the Company of a signed statement itemizing the expenses incurred. Such
statement will be accompanied by sufficient documentary matter to support the
expenditures.  During international business travel, the Company will also
provide you with a daily cash per diem to cover reasonable business related
expenses incurred during such travel, provided, however, that you submit a
signed statement to the Company itemizing the expenses incurred during such
travel.
 
7.  CONFIDENTIALITY. You acknowledge that, in order for the intents and purposes
of this Agreement to be accomplished, you will necessarily be obtaining access
to certain confidential information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). In accepting this offer, you covenant not to, either directly or
indirectly, in any manner, utilize or disclose to any person, firm, corporation,
association or other entity any Confidential Information.  The obligations set
forth in this paragraph shall survive any termination of your employment
relationship with the Company.
 
8.  NON-SOLICIT; NON-COMPETE.  You agree that, while this Agreement is in effect
and for 12 months after its termination: (i) as to any customer or supplier of
the Company with whom you had dealings or about whom you acquired Confidential
Information during your employment, you will not solicit or attempt to solicit
(or assist others to solicit) the customer or supplier to do business with any
person or entity other than the Company; and (ii) you will not solicit or
attempt to solicit (or assist others to solicit) for employment any person who
is, or within the preceding 6 months was, an officer, manager, employee or
consultant of the Company.  In addition, you agree that, while this Agreement is
in effect and for 12 months after its termination, you will not accept any
employment or engage in any activity, without the written consent of the Board,
if the loyal and complete fulfillment of your duties in such employment would
inevitably require you to reveal or utilize Confidential Information, as
reasonably determined by the Board.
 
9.  AT-WILL EMPLOYMENT.  You should understand that your employment with the
Company is “at-will,” and may be terminated by you or the Company at any time
and for any reason.  No provision of this offer letter or any other agreement
with the Company shall be construed to create an express or implied employment
contract, or a promise of employment for any specific period of time.  This
offer letter supersedes in its entirety any and all prior agreements and
understandings concerning your employment relationship with the Company, whether
written or oral.
 
 
3

--------------------------------------------------------------------------------

 
 
10.  TERMINATION. With or without cause, you and the Company may each terminate
this Agreement at any time upon thirty (30) days written notice, and the Company
will be obligated to pay you the compensation and expenses due up to the date of
the termination.  Notwithstanding the foregoing sentence, the Company will be
obligated to continue payments of your base salary and benefits for a period of
12 months following your termination if you are terminated without “Cause” or if
you resign for “Good Reason.”  For purposes of this provision, “Cause” means
your (i) conviction of, or plea of nolo contendere to, a felony or any other
crime involving moral turpitude; (ii) fraud on or misappropriation of any funds
or property of the Company or any of its affiliates, customers or vendors;
(iii) personal dishonesty, incompetence, willful misconduct, willful violation
of any law, rule or regulation (other than minor traffic violations or similar
offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with your duties to the Company or willful
failure to perform your responsibilities in the best interests of the Company or
any of its affiliates; (v) illegal use or distribution of drugs; (vi) material
violation of any rule, regulation, procedure or policy of the Company or any of
its affiliates; or (vii) material breach of any provision of this Agreement or
any other employment, non-disclosure, non-competition, non-solicitation or other
similar agreement executed by you for the benefit of the Company or any of its
affiliates, all as determined by the Board of Directors of directors of the
Company or its affiliate (as the case may be), which determination will be
conclusive.   “Good Reason” means the occurrence of any of the following without
your written consent: (a) the assignment to you of duties substantially
inconsistent with this Agreement or a material adverse change in your titles or
authority; (b) any failure by the Company to comply with Section 3 hereof in any
material way; or (c) any material breach of this Agreement by the
Company.  However, an event that is or would constitute “Good Reason” shall
cease to be “Good Reason” if:  (i) you do not terminate employment within 45
days after the event occurs; (ii) before you terminate employment, the Company
reverses the action or cures the default that constitutes “Good Reason” within
10 days after you notify it in writing that Good Reason exists; or (iii) you
were a primary instigator of the “Good Reason” event and the circumstances make
it inappropriate for you to receive “Good Reason” termination benefits under
this Agreement (e.g., you agree temporarily to relinquish your position on the
occurrence of a merger transaction you assist in negotiating).
 
     11.  INDEMNIFICATION. The Company shall indemnify, defend and hold you
harmless, to the full extent allowed by the law of the State of Texas, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement, vote of stockholders or disinterested directors or otherwise, both as
to action in your official capacity and as to action in another capacity while
holding such office.
 
     12.  EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
 
     13.  NOTICE. Any and all notices referred to herein will be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.
 
     14.  GOVERNING LAW. This Agreement will be interpreted in accordance with,
and the rights of the parties hereto will be determined by, the laws of the
State of Texas without reference to that state’s conflicts of laws principles.
 
     15.  ASSIGNMENT. The rights and benefits of the Company under this
Agreement will be transferable, and all the covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against, its successors
and assigns.  Your duties and obligations under this Agreement are personal and
therefore you may not assign any right or duty under this Agreement without the
prior written consent of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
     16.  MISCELLANEOUS. If any provision of this Agreement will be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.
 
     17.  ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
     18.  COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.
 
     19.  ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
[Remainder of Page Left Blank Intentionally]
 
 
5

--------------------------------------------------------------------------------

 
 
If you are in agreement with the above outline, please sign below. This offer is
in effect until September 1, 2010.
 

  Yours truly,          
CAMAC ENERGY INC.
         
 
By:
/s/ William E. Dozier        William E. Dozier       Interim Chief Executive
Officer  

 
Agreed and Accepted this 1st day of September, 2010
 
/s/ Abiola L. Lawal
_________________________________
Abiola L. Lawal
 
 
6
 